                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


JAIME G. C. CABALCANTE, #44925-198                  §
                                                    §
VS.                                                 §               CIVIL ACTION NO. 4:16cv964
                                                    §          CRIMINAL ACTION NO. 4:09cr194(9)
UNITED STATES OF AMERICA                            §

                           MEMORANDUM OPINION AND ORDER

        In a “Motion to Alter or Amend the Judgment” (Dkt. #19), pro se Movant Jaime Gonzalo

Castiblanco Cabalcante asks the Court to reconsider its Final Judgment dismissing his Motion to

Vacate, Set Aside, or Correct a Sentence filed pursuant to 28 U.S.C. § 2255.

                            I. MOTION FOR RECONSIDERATION

        The Fifth Circuit has observed that “[a]ny motion that draws into question the correctness

of a judgment is functionally a motion under Civil Rule 59(e), whatever its label.” Harcon Barge

Co. v. D&G Boat Rentals, Inc., 784 F.2d 665, 669-70 (5th Cir. 1986) (en banc) (citing 9 Moore’s

Federal Practice ¶ 204.12[1] at 4-67 (1985)). “Rule 59(e) serves the narrow purpose of allowing a

party to correct manifest errors of law or fact or to present newly discovered evidence. . . .

Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (internal citations and

quotations omitted). The Fifth Circuit recognizes that Rule 59(e) “favor[s] the denial of motions to

alter or amend a judgment.” Southern Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611

(5th Cir. 1993). The rule does not exist to be a vehicle for re-litigating old issues, presenting the case

under new theories, obtaining a rehearing on the merits, or taking a “second bite at the apple.” Sequa

Corp v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998). However, it allows a party to “question the


                                                    1
correctness of a judgment.” Templet, 367 F.3d at 478. The rule for reconsideration of a final

judgment allows a court to alter or amend a judgment because of (1) an intervening change in

controlling law, (2) the availability of new evidence not available previously, (3) the need to correct

a clear error of law or fact, or (4) to prevent a manifest injustice. Schiller v. Physicians Res. Grp.,

Inc., 342 F.3d 563, 567 (5th Cir. 2003).

                                         II. DISCUSSION

        On March 31, 2020, the undersigned United States District Judge issued a Memorandum

Opinion and Order in which Movant’s § 2255 motion was denied and his case was dismissed with

prejudice. In it, this Court found that the issues Movant raised were without merit (Dkt. #16). In the

instant motion to alter or amend the judgment (Dkt. #19), Movant merely reasserts his contentions

that the trial court erred in the handling of a jury note.

        A review of the case shows that, in his § 2255 motion, Movant specifically claimed his

counsel failed to render effective assistance when he did not ask the trial court to reconsider its

denial of his motion for new trial concerning a jury note. In considering Movant’s § 2255 motion,

this Court noted that United States District Judge Marcia A. Crone thoroughly addressed the jury

note in her Order denying the motion for new trial. Crim. ECF (Dkt. #978). In this Court’s opinion

denying Movant’s § 2255 motion, the undersigned also thoroughly reviewed the issue and concluded

that Movant’s counsel was not ineffective for failing to file a motion for reconsideration concerning

the jury note. (Dkt. #16, pp. 7-9).      In the instant motion, Movant simply reasserts his prior

arguments. He fails to show the decision denying his § 2255 motion was in error or that his

constitutional rights were violated.

        In sum, in the instant motion to alter or amend the judgment (Dkt. #19), Movant is simply



                                                   2
    attempting to re-litigate old issues that have been properly considered and denied. Sequa Corp., 156

    F.3d at 144. Movant fails to show an intervening change in controlling law, the availability of new

    evidence not previously available, the need to correct a clear error of law or fact, or the need to

    prevent a manifest injustice based on the dismissal of his case. Schiller, 342 F.3d at 567.

    Accordingly, he fails to show he is entitled to relief.
.
                                            III. CONCLUSION

           It is therefore ORDERED that Movant’s Motion to Alter or Amend Judgment (#19) is

    DENIED. All motions by either party not previously ruled upon are DENIED.

          SIGNED this 9th day of July, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                       3
